Case 18-17604-mdc         Doc 120      Filed 07/23/21 Entered 07/23/21 16:50:51             Desc Main
                                      Document      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      : Case No.: 18-17604
 Ross E. Baker                        : Chapter 13
                                      : Judge Magdeline D. Coleman
 Debtor(s)                            : *******************
                                      :
 Wells Fargo Bank, N.A., d/b/a Wells  :
 Fargo Auto                           :
 Movant                               :
                                      :
        v.                            :
                                      :
 Ross E. Baker                        :
 Meaghan Maureen Baker                :
                                      :
 William C. Miller, Esq.
                                      :
 Respondents

                                   CERTIFICATE OF DEFAULT

         Now comes Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto, its successor and assigns

 (hereinafter, "Creditor") by and through counsel, and certifies to this Court that Ross E. Baker

 ("Debtor") has failed to comply with the Order approving the stipulation dated October 6, 2020,

 a copy of which is attached hereto as Exhibit "A", by failing to make timely payments in

 accordance with the stipulation. Pursuant to the Order, the automatic stay will terminate upon

 the filing of a Certificate of Default.

         Creditor hereby avers that Debtor is delinquent for the November 17, 2020 payment and

 for all arrears that were due thereafter. Further, pursuant to the terms of the stipulation, Creditor

 provided Debtor and their Counsel with a Notice of Default on July 2, 2021, allowing Debtor ten

 (10) days to cure the default. A copy of said default letter is attached hereto as Exhibit "B". Ten

 (10) days have passed and the default has not been cured.




 20-015317_JDD1
Case 18-17604-mdc        Doc 120    Filed 07/23/21 Entered 07/23/21 16:50:51                Desc Main
                                   Document      Page 2 of 4



        WHEREFORE, upon the filing of this Certificate of Default, Creditor requests that the

 Court enter an order terminating the automatic stay.


                                                        Respectfully submitted,

                                                        /s/ Sarah E. Barngrover
                                                        Sarah E. Barngrover, Esquire (323972)
                                                        Adam B. Hall (323867)
                                                        Manley Deas Kochalski LLC
                                                        P.O. Box 165028
                                                        Columbus, OH 43216-5028
                                                        Telephone: 614-220-5611
                                                        Fax: 614-627-8181
                                                        Attorneys for Creditor
                                                        The case attorney for this file is Sarah E.
                                                        Barngrover.
                                                        Contact email is
                                                        sebarngrover@manleydeas.com




 20-015317_JDD1
Case 18-17604-mdc        Doc 120     Filed 07/23/21 Entered 07/23/21 16:50:51          Desc Main
                                    Document      Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      : Case No.: 18-17604
 Ross E. Baker                        : Chapter 13
                                      : Judge Magdeline D. Coleman
 Debtor(s)                            : *******************
                                      :
 Wells Fargo Bank, N.A., d/b/a Wells  :
 Fargo Auto                           :
 Movant                               :
                                      :
        v.                            :
                                      :
 Ross E. Baker                        :
 Meaghan Maureen Baker                :
                                      :
 William C. Miller, Esq.
                                      :
 Respondents

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Certificate of Default was

 served on the parties listed below via e-mail notification:

    Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

    William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
    ecfemails@ph13trustee.com

    Brad J. Sadek, Attorney for Ross E. Baker, Sadek and Cooper, 1315 Walnut Street, Suite 502,
    Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                       23 2021:
 The below listed parties were served via regular U.S. Mail, postage prepaid, on July ___,

    Ross E. Baker and Meaghan Maureen Baker, 1546 Webber Drive, Linwood, PA 19061

          July 23, 2021
    DATE: ________________
                                                       /s/ Sarah E. Barngrover
                                                       Sarah E. Barngrover, Esquire (323972)
                                                       Adam B. Hall (323867)
                                                       Manley Deas Kochalski LLC
                                                       P.O. Box 165028
                                                       Columbus, OH 43216-5028


 20-015317_JDD1
Case 18-17604-mdc   Doc 120    Filed 07/23/21 Entered 07/23/21 16:50:51         Desc Main
                              Document      Page 4 of 4



                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Sarah E.
                                            Barngrover.
                                            Contact email is
                                            sebarngrover@manleydeas.com




 20-015317_JDD1
